IN THE UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT      United States Court of Appeals
                            _____________________               Fifth Circuit
                                 No. 04-50730                 F I L E D
                            _____________________
                                                              April 29, 2005
UNITED STATES OF AMERICA                                 Charles R. Fulbruge III
                                                                 Clerk
                   Plaintiff - Appellee
                    v.
RICHARD AARON FIELDS
                   Defendant - Appellant
                        ---------------------
            Appeal from the United States District Court
                 for the Western District of Texas
                              (04-CR-86)
                        ---------------------

Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:


       IT IS ORDERED that Appellee’s motion to vacate the sentence

is granted.



       IT IS FURTHER ORDERED that Appellee’s motion to remand the

case   to   the   Western     District   of   Texas,   Waco    Division        for

resentencing is granted.



________________

     *    Pursuant to 5th Cir. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
     IT IS FURTHER ORDERED that Appellee’s alternative request

for an extension of time to file the Appellee’s brief 14 days

from the denial of Appellee’s motion to vacate and remand is

denied as moot.